DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of claims 16-19 in the reply filed on 10/26/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norley et al. (U.S. Pub. No. 2002/0166660) in view of Kazuhiko et al. (JP 2003-297770) in view of Taomoto et al. (JP2000-016808).
Regarding claim 16, Norley et al. teaches a flexible graphene sheet comprising expanded graphite flakes and therefore meets the limitation of an expanded-graphite sheet said expanded- graphite sheet principally comprising expanded-graphite obtained by heat-treating and thereby expanding graphite (paragraph 13). Norley et al. teaches a thermal conductivity of about 450 W/mC or higher which converts to 450 W/mK and therefore is encompassed by a thermal conductivity of 350 W/(mK) or more (paragraph 39). Norley et al. teaches thermal conductivity in the in-plane and through-plane directions of the laminate comprising graphene sheets and therefore meets a broad and reasonable interpretation of a thermal conductivity in a direction parallel to the surface (paragraph 38). Norley et al. teaches compacting flexible graphite sheets but Norley et al. does not teach an arithmetic mean surface roughness or the difference between the highest and lowest values of local thermal conductivities at various spots on the expanded-graphite sheet.
Kazuhiko et al. teaches a surface roughness, Ra, 0.1-10 um (paragraph 27, line 1). Kazuhiko et al. teaches if the surface roughness is less than 0.1 um the reaction occurs easily due to complete contact which is undesirable (paragraph 28, line 1). Alternatively, Kazuhiko teaches if the surface roughness is over 10.0 um reaction occurs easily at protruded parts, which is also undesirable (paragraph 28, lines 1-2). Furthermore, Kazuhiko et al. teaches a surface roughness is the arithmetic mean deviation defined by JIS B0601-1994. (paragraph 28, lines 2-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a mathematical function known in the art such as the arithmetic mean deviation to determine the proper surface roughness so that the product does not have undesirable protrusions.
Neither Norimichi nor Kazuhiko et al. teaches lowest and highest values of local thermal conductivities at various spots in the expanded graphite sheet.
Taomoto et al. teaches eliminating the unevenness of the graphite sheet improves the uniformity of thickness, flexibility, toughness, and heat conductivity (abstract, lines 10-15). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the thickness of the graphite sheet consistent so that the conductivity remains consistent along the surface. Furthermore the tolerance for error will depend on the application of the graphite sheet and can be ascertained by one of ordinary skill in the art.
Regarding claim 17, it is the position of the office that by providing an expanded graphite sheet of thermal conductivity of about 450 W/mC or higher as disclosed by Norley et al. the sheet taught Norley et al. would inherently possess an electromagnetic-wave-shielding effect of 60dBuV/m or more in the frequency range of 100-800 MHz.
Regarding claim 19, Norley et al. teaches a density of 1.7 g/cc which converts to 1.7 Mg/m3 and therefore meets the limitation of a bulk density of 1.6 Mg/m3 or more (paragraph 39).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norley et al. in view of Kazuhiko et al. in view of Taomoto et al. as applied to claim 16 above, and further in view of Hirose et al. (U.S. Pub. No. 2004/0043220).
	Norley et al. teaches a flexible graphene sheet comprising expanded graphite flakes and therefore meets the limitation of an expanded-graphite sheet said expanded- graphite sheet principally comprising expanded-graphite obtained by heat-treating and thereby expanding graphite (paragraph 13). Norley et al. teaches a thermal conductivity of about 450 W/mC or higher which converts to 450 W/mK and therefore is encompassed by a thermal conductivity of 350 W/(mK) or more (paragraph 39). Norley et al. teaches thermal conductivity in the in-plane and through-plane directions of the laminate comprising graphene sheets and therefore meets a broad and reasonable interpretation of a thermal conductivity in a direction parallel to the surface (paragraph 38). Norley et al. teaches compacting flexible graphite sheets but Norley et al. does not teach an arithmetic mean surface roughness or the difference between the highest and lowest values of local thermal conductivities at various spots on the expanded-graphite sheet.
Kazuhiko et al. teaches a surface roughness, Ra, 0.1-10 um (paragraph 27, line 1). Kazuhiko et al. teaches if the surface roughness is less than 0.1 um the reaction occurs easily due to complete contact which is undesirable (paragraph 28, line 1). Alternatively, Kazuhiko teaches if the surface roughness is over 10.0 um reaction occurs easily at protruded parts, which is also undesirable (paragraph 28, lines 1-2). Furthermore, Kazuhiko et al. teaches a surface roughness is the arithmetic mean deviation defined by JIS B0601-1994. (paragraph 28, lines 2-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a mathematical function known in the art such as the arithmetic mean deviation to determine the proper surface roughness so that the product does not have undesirable protrusions.
Neither Norimichi nor Kazuhiko et al. teaches lowest and highest values of local thermal conductivities at various spots in the expanded graphite sheet.
Taomoto et al. teaches eliminating the unevenness of the graphite sheet improves the uniformity of thickness, flexibility, toughness, and heat conductivity (abstract, lines 10-15). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the thickness of the graphite sheet consistent so that the conductivity remains consistent along the surface. Furthermore the tolerance for error will depend on the application of the graphite sheet and can be ascertained by one of ordinary skill in the art.
Norley et al. in view of Kazuhiko et al. in view of Taomoto et al. does not teach a
total impurity content of 10 ppm or less.
Hirose et al. teaches a high purity expanded graphite sheet with impurity not
exceeding 10 ppm has a high degree of flexibility (paragraph 12, lines 9-13). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a high purity graphite sheet because the graphite sheet would be flexible and therefore more durable.
Conclusion
This is a continuation of applicant's earlier Application No. 10/575,557.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Monday-Thursday Noon-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        12/03/2022